     Case 2:18-cv-07592-R-MAA Document 12 Filed 01/21/19 Page 1 of 2 Page ID #:31



1    Todd M. Friedman (SBN 216752)
2     Adrian R. Bacon (SBN 280332)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3
     21550 Oxnard St. Suite 780,
4    Woodland Hills, CA 91367
5
     Phone: 877-206-4741
     Fax: 866-633-0228
6    tfriedman@toddflaw.com
7     abacon@ toddflaw.com
     Attorneys for Plaintiff
8

9
                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
10

11   TERRY FABRICANT, individually and ) Case No.
     on behalf of all others similarly situated, )
12                                                  2:18-cv-07592-R-MAA
                                                 )
13   Plaintiff,                                  )
14
                                                 ) NOTICE OF SETTLEMENT AS
     vs.                                         ) TO INDIVIDUAL CLAIMS ONLY
15                                               )
16   RELIANT SERVICES GROUP, LLC, )
     and DOES 1 through 10, inclusive, and )
17
     each of them,                               )
18                                               )
     Defendant.                                  )
19

20         NOW COMES THE PLAINTIFF by and through their attorney to
21   respectfully notify this Honorable Court that this case has settled individually.
22   Plaintiff request that this Honorable Court vacate all pending hearing dates and
23   allow sixty (60) days with which to file dispositive documentation. Dispositional
24
     documents will be forthcoming. This Court shall retain jurisdiction over this
25
     matter until fully resolved.
26
     Dated: January 21, 2019                 Law Offices of Todd M. Friedman, P.C.
27

28                                                           By: s/ Adrian R. Bacon
                                                                   Adrian R. Bacon


                                      Notice of Settlement
     Case 2:18-cv-07592-R-MAA Document 12 Filed 01/21/19 Page 2 of 2 Page ID #:32



1
                             CERTIFICATE OF SERVICE
2

3    Filed electronically on January 21, 2019, with:
4
     United States District Court CM/ECF system
5

6
     Notification sent electronically on January 21 2019, to:

7    To the Honorable Court, all parties and their Counsel of Record
8

9
     s/Adrian R. Bacon
10    Adrian R. Bacon
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Settlement
